Exhibit 99.1 UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK EMPIRE RESORTS, INC., Plaintiff, Case No -against- COMPLAINT JOSEPH E. BERNSTEIN, A JURY TRIAL IS DEMANDED Defendant. Plaintiff EMPIRE RESORTS, INC., by its attorneys, Olshan Grundman Frome Rosenzweig & Wolosky LLP, for its Complaint, alleges on personal knowledge as to itself and upon information and belief as to all other matters: The Parties 1.Plaintiff Empire Resorts, Inc. (“Empire Resorts” or the “Company”) is a public corporation organized and existing under the laws of the State of Delaware, with its principal place of business in Monticello, New York 12701. 2.Defendant Joseph E. Bernstein is an individual residing and domiciled in and a citizen of the State of Florida. Jurisdiction and Venue 3.This
